DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 10, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawata (US 2002/0036818 A1).
Re claim 1, Kawata discloses a device comprising a first substrate (10) including a plurality of pixel electrodes (8); a second substrate including a common electrode (22); and an electro-optical layer (50) disposed between the plurality of pixel electrodes and the common electrode, optical characteristics of the electro-optical layer changing according to an electrical field; wherein the first substrate or the second substrate includes a base material (10) composed of an inorganic material (paragraph 0004) and having insulating and transmission properties, and a light shielding portion (115) having light shielding properties and including a first film (B4) containing tungsten silicide, a second film (M5) containing titanium nitride or tungsten nitride, and a third film (M4) containing tungsten (paragraph 0186), and the first film, the second film, and the third film are disposed in this order from the base material (paragraph 0182).
Re claim 7, Kawata discloses the device wherein a thickness of the first film (B4, M6) is thinner than a thickness of the third film (M4), and is greater than a thickness of the second film (M5) (paragraph 0038).  For example, the thickness of the first film may be 40 nm, the thickness of the second film may be 30 nm and thickness of the third film 100 nm.  
Re claim 9, Kawata discloses the device wherein the plurality of pixel electrodes include a first pixel electrode (9a) and a second pixel electrode (9a), the first substrate further includes a first transistor (30) electrically coupled to the first pixel electrode and a second transistor (30) electrically coupled to the second pixel electrode, the light shielding portion includes a first light shielding section (111) disposed between the base material and the first transistor and a second light shielding section (111) disposed between the base material and the second transistor; and each of the first light shielding section and the second light shielding section includes the first film, the second film and the third film (Fig. 6). 
Re claim 10, Kawata discloses a method that includes a first substrate (10) including a plurality of pixel electrode (9a), a second substrate (20) including a common electrode (21), and an electro-optical layer (50) disposed between the plurality of pixel electrodes and the common electrode, optical characteristics of the electro-optical layer changing according to an electric field, the method comprising in manufacturing of the first substrate or the second substrate, preparing a base material composed of an inorganic material and having insulating and transmission properties (paragraph 0004), and forming a light shielding portion (115) having light shielding properties and including a first film (B4, M6) containing tungsten silicide, a second film (M5) containing titanium nitride or tungsten nitride, and a third film (M4) containing tungsten (paragraph 0186), wherein the formation of the light shielding portion includes forming the first film at the base material, forming the second film at the first film, and forming the third film at the second film (paragraph 0182, Fig. 6). 
Re claim 11, Kawata discloses the method wherein the formation of the first film includes processing for forming, at the base material, a silicide film containing tungsten silicide, and processing for forming the first film by annealing the silicide film (paragraph 0226).
Re claim 13, Kawata discloses the device comprising a control unit configured to control operation of the electro-optical device (paragraph 0009). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4, 5, 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata in view of Takahara et al. (US 2004/0141097 A1).
Re claims 2, 4 and 5, Kawata discloses the device wherein the first film (B1, M6) includes a first surface in contact with the base material (10), and a second surface in contact with the second film (M5), the second film includes a third surface in contact with the first film, and a fourth surface in contact with the third film (M4), wherein the base film (10) includes a first film contact surface in contact with the first film, but does not disclose the device wherein the second surface has unevenness, the fourth surface has unevenness, and the first film contact surface has unevenness.
Takahara et al. discloses a device wherein a surface of the substrate (10) and the light-shielding film (11a) has unevenness (12cv) (Fig. 14)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the second surface has unevenness, the fourth surface has unevenness, and the first film contact surface has unevenness since one would be motivated to reduce the amount of light that enters the channel region (paragraph 0190).
Re claim 8, Kawata does not disclose the device wherein the base material includes a recessed portion, and the light shielding portion is disposed inside the recessed portion.
Takahara et al. discloses a device wherein the base material (10) includes a recessed portion (12cv), and the light shielding portion (11a) is disposed inside the recessed portion (Fig. 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date to employ the device wherein the base material includes a recessed portion, and the light shielding portion is disposed inside the recessed portion since one would be motivated to reduce the amount of light that enters the channel region (paragraph 0190).
Re claim 12, Kawata does not disclose the method wherein the preparation of the base material includes preparing the base material including a recessed portion, and the formation of the light shielding portion includes forming the first film, the second film and the third film inside the recessed portion.
Takahara et al. discloses a method wherein the preparation of the base material (10) includes preparing the base material including a recessed portion (12cv), and the light shielding portion (11a) is formed inside the recessed portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the preparation of the base material includes preparing the base material including a recessed portion, and the formation of the light shielding portion includes forming the first film, the second film and the third film inside the recessed portion since one would be motivated to reduce the amount of light that enters the channel region (paragraph 0190).


Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawata and Takahara et al., in view of He et al. (US 2004/0001915 A1).
Kawata does not disclose the device wherein an arithmetic mean roughness of the second surface is from 1nm to 10nm.
He et al. discloses a device wherein a surface of a substrate has roughness (paragraph 0135).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a surface of a substrate has roughness since one would be motivated by improved adhesion (paragraph 135).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein an arithmetic mean roughness of the second surface is from 1nm to 10nm since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawata in view of Abe et al. (US 2006/0215269 A1).
Kawata does not disclose the device wherein a pin hole is not present in the third film.
Abe et al. discloses that a pinhole in a light-shielding layer decreases reliability (paragraph 0074).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a pinhole is not present in the third film to maintain the reliability of the light-shielding layer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871